Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 1 of 26

ii?

 

TOF REM ME yer

 

 

WWTED. SUATES LUST RICT. Coe. sy vai
uld UL J i :
FOR THE LtISTICCT- Of MELA L7E XLCO

 

 

CLERK-LAS CRUCES

 

 

 

 

 

 

 

SHAME SAMLOVAL,
Lach tefty, .
. Gurl Aton te. \ACvAAL
ve OUWRE TRIAL DEMAW OED

 

 

Ede ACO CROP OL PODS, PIA TOP LE tan sain

 

CUM MOL LAE M 7 Add TEAL Cy CORlVORATAOdL,

 

 

COW MTS, OF OLE LO AAMLIE fl MART COE Z ~—__—
CHAWALL_LACOA 5 a Gl. LE LLOALALEL CELE.

 

 

 

Eel PLEO S COMSSIEY LMT LO d SOLTOLY SOLE a

 

WOCA SCO AUD CLASSES CATIOLM OFF-ACER

 

 

 

 

 

4A LALKALO, Le terclerts - a

 

 

LOLYVL AULT _

 

 

 

 

 

ihe ee ee ee —achon Leight —unler a

 

 

Oo) Lie F/7FS é bicla lip $ Lecanto fle Fissz,

 

Cighth tard Fe asteehn ta Aine tlh taen & tie hty fa
é
Ve bach States (coast th #on. Me ccohons

 

 

and  Cohetuct of the trade vedusl deterclin fs

 

re the text lt of 1a PLD? 1 Yt CMCC CUSIE fy

 

pe
th deli bertpe tre bfererce 0h thé. pisf

 

 

 

OF ole ha rr ls Meke bexiea Cojecefrahs Le pelt =~ ____
bch t, Vehigelert trl Trciners Ot pats pe BA

 

 

 

 

 

—/-
 

Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 2 of 26

 

 

trl the —Gunly al Oftko.

 

LVLSLLC TLL

 

 

 

dh. Ms Crtth Ab 5 jlusd2 ction over the sibject

 

oF thes _Conphisch 4 apcer Y2 USC F273 3 ard

 

2 5.C F 2000

 

[ALTIES.

 

 

 

 

Z Lapbi th, Shire Sersolel ; b 5623, babs tt ta u.

 

 

he even F fine _te__thisCosnjplech - fh thmate

 

 

 hpetete re ted at  Oleco aunty Lt SOL Fecclly

 

 

fA Che pile yy AL bb. LEC XACO ,

 

 

 

V Le lepdert Me be bélercta  CleChEns. Le fap pllech Z

 

ben ek ter the "Ma 02!) is pare. "yo Fe
poder

Lh Mele Lecco bhois tchons. thd lo Lb biah S

 

 

 

omissions tr Macrt FES damages tense by |)

Yee fphickigl  ¢clelendissts tre cle fetchest pat. Ackefe

 

 

 

 

—ahehies nese dizecHs the fiiz MALL. Zels La. usec

 

bi the MEICL

 

 

Bete ndest County of Cte to thel Menage f4—-
Cf x LAch Piet ths Cat pak Ls Bes f2: ¢ hepech CLLEL

 

 

the “OLS Ly « phct SLL «) CoaLz Zeecde Lith dhe

 

 

 

Mle2 CL tp the  Okto Cokuty Cnsar fetile £4

 

 

ae

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 3 of 26

a an eps Hee pepe), ancl. O55 eMneS LESSORS. by ety. ee
a Hee ole es. ected _corstitt ponel — dhfteds

it. AL all Lunes perbinert heecby ch fences Ao
ea fi HES biol felicces eho perk CES Fhef
oe tLe cle. keller 6 tel Cp Lace tttre ht ts te Copsh Atrial a
ir bial e. woh x o4- He tadiitdle | thetehh ta lS agachst _
- I Deknclendt tterden Leashes Chesecne thee biesbaas)
a A pbs GF bh metercal rimes fhe tise h OF
Otte Cobary _Lrcsah LtaCilet ra th oO feeo Cott Typ

BS Leterdept Che folene' A Lecor Chete pp ob ber Ble _ Ee
Che ples #). gees At 64 material Lrmes The
cheplach oF OCLE (p__Cha patsy MUL. pecans

aan 2 Le tendett —Sbrkk-e—Leon—hesei bet ber beeleah a
tp kes at 6 rctresl frmes. a Mtb hE ee

| ORL E hn Chapiscal, WL

|
!
;
\|
ir i arc aaa emia aa a
|
1
1
|
|

 

1 Lo. Dekencles t. Crtier Careticto Chetecpe tler____
“Gareweio”) pts 64 all fas a
| eeptecehancl _ottter 4} OCPFE inl fi pe ite 4,

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 4 of 26

 

 

_ hbeterhent  Cesxifrce Hap Oa perusal Mile&CoL

 

 

 

hernias hiec “helesco! ), 64564 alls pes é / wmes

 

the _s8 tite. hia dh A feds soy Of OCLF sn Che, ytltec,
Mi, _

 

 

DAK ateort — Chiscfete bon Otbter ht Le bride etetn

 

 

- athe, “Le bride!) bas G+ 4H pafewal Ames 4

 

 

chissi tit Pop th OCf2 tp Chr pet Lt, LLY,

 

 

 

3 Nop tn forms tor trl tbeliek , Lelerpirt latiner

 

 

wes a residen~ ek Meteo L€esico_ trl _einpleyed

 

4 stle — Cola Ht, _thA L67C, be lendltbhe LtLtEtheZ

 

 

 

bAs sch'hs trclep obec oh Spite late ge tll
televept Himes.

 

 

 

MN pr talacientian tbl telie #, be te bcliapt Libor

 

WE tes derl ef file He xtto th enynos -
a

 

 

eal 45 the County titel ATC. Le tendeat Bion

wis aching ttdler Calec 0 etite ete et ell ||

 

 

2
—_— _ Kelevart  Frpes.

 

 

__ 48.Yep Srtimetion tpl teliet, Le tendent Le

 

LGA has tt kesvdept ok Melk frextta Gack

 

 

 

expe yecl. és ZAc__Coeh 2b tp P@TC, Lefetcbesnt

he leap fees tel t ther Cala 0 State _|

 

kkk eh th hewn fe pes,

 

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 5 of 26

 

 

 

 

Lb. ‘pan bfatiat feria th abet) Lb fe bclip Zz
Cthettese pes. bt teste at OF  Méte Lee €O

 

 

 

Lb etrple yack 45__the Cavin tsbcl AEF.
Life pt th i n webie beta Abts n§ behelic Ce bar

 

 

ok Otate tes th ah relevest.fetmes

 

 

 

[2 Ups L Lp foltat. lish abl belek, Liber tp f Lleleszes
wes 6 jesdep? of Mele Lenco thd

 

 

 

Ctypliy acl _ty the Catrnty hel HAZE. Li terelit
Male S00. vs aching thdbic Cater of. _Stete Sele

 

 

tt th pelea AL 2 mes.

 

 

 

L5. Yur _inorme tin thd Lebety Deterdast Le bredo
lets 6 pesient of dtp Mexico rh empbjedcl

 

 

 

 

 

 

by Zhe County rh CC Leterdaht Le heedle
ies b0hins hbden olen 6% Leb or ell

 

 

 

 

 

telwth dr _Lres.

 

 

WA AAU — telat ht PRES fp APES Crylecct, eee

 

 

deterdebte be Legte the Crcreerg tC te A

 

 

tontest thd toby itty treh..twere join My ithed

 

stverally tegposi ble te he feies_Chlesecl fo

 

 

YO. At afl times pelevart po fhex Catryaecht,

 

dake pdeabdts  Clithine2 thi Lebide acted pn

 

 

taacact abel cadipeitaty abel wea ja thi atial —§$~

 

 

-S-

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 6 of 26

 

 

er eh sponsible tee tpe Jit. bee2 $C: AWS A. Le

 

Veep tft les._tlo Letlides dcke filer Mal éseg

 

D Al tackiwudhil detebder,ts tee Stel tr ther

 

 

 

LACL{IAL  SYULL GATLOMS

 

ot: Ficwal thh Undine Capel Es

 

22. fh Uirtett 5 23, 2003 flaibn bi tl tleA an

 

 

 

lA fA LLP. i cataple tat th 0G ALrST He fo pahiatot

 

 

 

Lan tov failins topic Ulan t ips pelegias

 

jee typ fei th Phe LEG Misc fe fri. febrile th. O.4tAEL

te__the pn a_perachte Spec“ hel pense

 

 

23 fis tatladles) bit is pol Laihd jb, cor peter

 

 

phide tae the clams, 4 ere poricl deur ard

 

a Lk fF alo Shall 65 pe 6 Khtcd fh Otic x6

 

 

Copdl tet Shek Hob ge.

 

2V, The 00260 POCO GL 225 béistthbt FE LITE Ctsrr

 

 

fe leg, tit plese are (oaccdetec 50055 Me
teleg ows ite tas. thet the Leg lucked. forthe

 

te bsnel rituals ard cere rentes  Phet tle the

 

 

litters vebiles OF rormuptl Mabe tvebe Cir

teliglo OS _expleSSLOL2.

 

 

 

 

 

 
{|

|
|
|
|

Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 7 of 26

_ 2S behen sacle bbsbbe of these 1550E8 Miwa g mol
| He tourse__ot the grieverce pace s5. Sabsegbeke
a i - _4ppecl fe_the Mle CO trl hte hell Pheovg hs,
bk hendands Mae, lar tine2. tbh Beton diel
net ed terete Herp labre ste teavidina fe
corns ethirts fe bessupe thet Lie edegile te Styfgey a
OF Cota peller tes. piaiideA ip a teely a
OK top sistend mirrery Were atler fier fa Phe
ee | pest oe. the evebts. letcl: p 25 lep. fe bee
ee | ee Complsch ty tA Spd tei the AVOCO bE SPE
thet He Lot tale Skull wes pet 0llstedy
a ih On WHEY, fof 48. Olt pelt) ahh feok. A
a _swAsHta tial arovrt of free fo. GEOL acne
tt Ge cosh. feller bh  Akde that test tee

A foul tiple weet dye COM AROLLES ft pre__ scoaceecneaics

 

CELE HO fies) le £50 b 6 6G og bbe Opes 7
|| dels tree an eg vijex Ob twarces fo be
| 0onclnctecl without these rele siaus (hes
ee fc th —dcferitth (s~ SAM COP V/ Nee: Io nT, eae eae eran
| OM ese. Bathe ps 6h  CWatr2et# apd Aes

| _Mahve__Antnitan religions GE OW at

| 26. Lele ren te Mea eO,; Atettiped bh  Facon

Hever 6 Ove Kt asoPt Ble. Jfust te Hor.

 

_ Phat dans 2. pe kore] justi tice Lore To CG _
7 Lege timate $OUCL heh fal thle rest and 12. erties
tact defepden ts MPO. pe Gurty thd PACE

 

; - z 3 _ ~ ee On

| a ie

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 8 of 26

 

 

 

Ou beg hla ior ss petpcdate —ppetnfo- povida

 

baie tilts. tel: G0 US__G¢OU, » ith these bel gcaos

 

fess tt the Lmes tet thes tcoonod atar

 

L's poh-dbcthe. (opat iy. thd treble, tobg.

 

 

DP The 260. berghed ll 4.0 %erS téleVveht Zp

 

_setvri ty» Fhe th tere ds1S Of Stat, /pAETES

 

_ thKk fhe Couechors. Lepartnents gotds tral

 

objective 5. thd fpvhaA - ht Et Ia

 

 telgsous —gpolip bei th. these. Céteprobcil _jtepws Fe

 

oe ___ prectice. _ Heck tel geo77. eid fact tale Cobalt

 

Ob Hose [hfebe StS) $pelS bi Ah object ves

 

AA cctve lly _ bas thc ¢s. esseptiel thel -

 

a —heleSSéby fo bckheFr ve theta, hebce the _ .

 

(inple rep tatiot oF _ tt _thto_theer Op _fprale CLES.

 

 

 

 

 

2b festeec{ of ¢ Mle via tins plese hudens ahd.
_ ES. Hc. Hof 3d Ofr__ Lhethtt FE thdl Ac ste LG 1208
group Clete ndhtpats tive Cho3sth__4 Pach Pope ||

 

ee vindichive trovte with tirther _tpprecs ve tactics

 

_ Oh Minti FF fo 1 yese_ _ pate. fest CHOAS OP

 

ee Ms. rel’ gous fpreelece. _ _

 

_ Mb. enrls . septeintel_l0l¢, betebdipt _CGuettera || ___

 

ented swez Hlodlsé __ grounds, that hve Leen Le sed

ahd consecre tedl  theovsh ttt. / ert cere tony *
_ttmeye religevs /tems Hat here lon 5 Atma NN

 

WS - i}

 

 

 
Case 2:19-cv-00969-MV-LF Document3 Filed 10/15/19 Page 9 of 26

 

 

 

bplzed jh _Solsiites, guinoxes, Shen tedge the

 

 

 

Lle sins Wey Ceremonies —

 

 

20, Letentent — Cuerrevo_clesecra fed &wer floddse

 

sounds fir the fact thet ke did /t ro be

 

LA ta 5 ahetic) bes toh -hatve tpl ta th ter hovel ee

 

 

Hsplag hed Cis.c0s tet takylatvituS — 1ebatabiaeS—

Ws five AMCUL CEP S. a _

 

 

 

 

 

DM Deferdert Ltettihe2 bis Been wiggle thetse thee

 

his otters engage s/h Wisthitatet tots febabsop—_ §

 

 

tinned ftetettil fOr bye Ameri tips. the Cyepeto

 

bec a5 Che OF fhe rest fotwsvs otkheccks

 

who__bcttve ig _ seeks. chy oppurtihity fo testeced—___
Phe _ Mate Mmerithh tO 3 loWS PbetteCe

 

 

 

32 be porr__th. POPP2L tab. th beleet, SlasteRe2 a

 

 

eppecpted Obi iat pb pes foo . at _atddati Zs ee

 

ae Mattes” tak —#he 4 Ale puec Mee ———— ee

 

Phece tel giem 0M. tbele Kbit hs OF Cte thepa§_____
tehdences tp purden the Wepre  APeheéCere

 

reli grows. _fuachle Lr Priel é Lhes. bpypech theht ___

 

 

 

 

Thiet ver oy HE lo SO Cac tefeeved the fp feel
0k Kece tho ah othe Xs __essumecd — fhes fe Si fe fe .

 

Cac tho encoiirisedt the Mahve Rethcear
Keligiows  piechice thd defender t Leertine2

 

 

Corthuc cl fo teller this oftiter fo endwe

 

 

 

 

 

FG -
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 10 of 26

 

 

Oth Cac. Prt fhe Px 5 he 5 6 tery be tabs he Ss ke é “Ss

 

hie tee tment of the Mle five. Aerie lh bs peep

 

 

33_Cpos tptilimation tt —telcal, On Septet ber
2, C1 _, Gueticts thih ble Leon ected jh

 

 

caine a x __cle lay — the kc 5 f2e bebet L
—_______bein 5 _stpplied. to Flacpte fk thd bed peli gibbes

 

 

2 (i pP b__testtéc # the time Net Maat tt

 

 

thi hes telsiats graup beck lo _picpece 4

 

foes tl tic She 2 GichO sO BSEMUEMLE.

 

 

bie call that tat __Cotet thew tte C2 Cech

 

be leo bec $6 Sopebirsang Sf tes;

 

4d _the ala yg _to_tee ate tict cll phe

 

teguisite retercel jess prepesred 6 beck of
bee Shce Le leon  ttidered phe. Pa ebtate the

 

 

 

 

fe _tomple tel he tace 2 pits .

 

 

8S Chere tbl Le beor bacl__the _descgpe beck |

 

Mae pie Abetsictir COG bS jo 4c tekken re

 

Siow elle chee stouncks 6 _b em. GA dhkhot

 

yy ey, Py ols Zhu tchins peaterlal up til eye AAPL als
Sam. arch rel vsel xo eer icle  Frtebecccl J

 

Which [Str essen tie) COAL LE G.E te fe Le sis Us

 

 

 

 

‘te tn heeded th peep stig tle peel fee fle

 

—______ehsertcpoc tbh _tercecl__the __gletp b tke

 

hood fron __ the Wreean telé be DS Peps

 

 

 

—ffoa
| Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 11 of 26
{|
i

\ sechecl —— eoere  en csrpnnesnnncees ener arunanreneeaicpi Siero nin errgrne

i
ste Gizeis thd be leoopis terdrgnce caused
. __| _ the peel fo tet Le Fully — fea eperek.. bh tel
oe al : Ofpecximatily- L ph AA TL, Clhevedl a
_ Map tel FE tl pes teligtov5._gtoup— to. ingle te _
they absevtarnce th LS. faciwtes  theho bof

Chitra... Het phe necl preeded Ys be Me sSeh
oe ae eee eee

1
in
i

_ “37 Z hes the LS pcrttes ex paced Guctte+eobkdetreA
i Mcp BFE thd be 5 4el 66aUs_ grep Te ale Ypore Soe a
- | Ct thet, metls fh the p~tesh fo twhete_ oe
. a AGAAFE thd othe EP bcL.5 Op ib a
tt — tekhehice fhe o tld dselrege th fhe

Che pwlerh& OFFICE,

 

185. Alem bees OF Meh hill 5 rel-gaus. wf acct -
——ee te SECA =e ec re febs,— the —Sfer ced —mezt———-— =

 

39. Lethdirt Beton fartler wale fed [Verh i
Const tictrohc! rights. 25 OPS ef fhe
tesk of -#pe peal.

. Lede nchen Z hitye2 les tect ted th CLhirtoprenf—

ahd developed a cle of ch istecm ne fron,
' WA Lik ord pnegial __ feetherst oF  Melgre
|

 

caffe
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 12 of 26

 

home bec en 5 fer phe. cl fpoptclh fence fallen — Hhat- I

 

aS Gg tel gran Hels Ack pecdice ted OA

 

 

_ Cheestit.h —peirEc ples. OF a_sect of fhe ¢ectt
hase ok Chuist ard ra ines pes opere ted,

 

 

CORP —% Fills _ 4cCoreca te k's Sect t. we.

 

 #t fh ~beseA tel guar tt th fictrr As jf tL Kttlacoh

 

AK eta th _fP OG VAS _SClehA_ igs 0 lech,
teeter yp eS tects phe Are hiic Aleckte Cah peeps "|

 

_——_ —_teligtovs—prtotie é_t5 uch CS fre SS, dle. th

a

H.. Op Septet ber 22, AWG, 4 Conple 2 F_ weeks ||

Me Pn pte ft Filed 0 Seperate ccrcl “gh i.

 

 

ee Fehon LS ELAEHF detepdlerté. a, Casa £G—tatecd. .

 

 

 

 

 

 

 

a KN eZ, deterLapts Melisto crcl Cebreclo -
a beh a cles free fpen orate fire Latecel ||
_ 27 oo
2. Ch Septeraber 8, 20le of apport toe. tele Le. _
86pm Lee's fit Spoke ra the Mh20Q |)
SK de Gp tect  Aoriter 76 fh feta fhet :
ae arster LS OPC6 rsh tthiofpel — Letevse ff gs |i)
OK te tela fron fer _ CxebErStAS Ac +e ght a

 

lo file C Leatsisp--_jpeo Lind: Ce fe Ask LLGLLS
OA a Kas fer. 7 Gho
- pot Lab Tkh ee LO fh

fem thpehF danger fe

Ofker F007 “ts bill |

 

fhe fact that lemeates with 5Cx oF PEPSES

hte svbjecleA to prch tel, emafro nel) pi ychee = |}

 

 

 

~/?
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 13 of 26

 

556A. [verbel_»physitel anh sex vel «lyse caused -
by tametes without _sex_okFerbcS because ok the

 

 

 

Stigma ot bechs 0 sex 6 Fhehdler thcertes hate
bhck faypllive vcelenle 4 fopt. these 1h6

 

 

LESS _
ot fprbétts.

 

 

 

13. Qn _Septen ber__dd, dO] % 6 + Ge pptarsiine tls ee

a. Llach pe fk Speke db delerntert bLethinee
ohevt the class fe.ce biea _to.mimé ttee fie bE

hepster thd thnowledseA this Came ttee
BhA__ 3 fe teck tts because. be Gidle-rect £7,

 

 

 

 

 

 

 

V¢ La HS.
ke tle.s

 

tthe. this Committee lich bet? seht

Cottifitd pat, yo rhe. Seere #t+ dy -
lo uce lish $40. ttece_of CGepere(  Covssel

 

 

 

thd _ Cla ss é #600. prob LBnical of fhe MWACO
bt th be FA beled ls dalid Se plete ber FQ
CAG fir fhe OF fcc of Gene / Cobpsel

7 an Se pte A LeEL 25, 2013 “fee rhe Se Che fer go
ak

 

 

 

 

 

 

Cs rte lllGhs,

 

 

 

US Mace ti hk pole tied tle puch pacorstititiope({

 

tthops cad lac cacctions bbe pl ptihs Maca utes _
Ete th _jeopesdy tbh phy sceal Jikln Ls Lite-

seetble j Spb bn lhe phe ane pectess fo ber/. oe

ihtetes{ biole props — — deterdcs-s Llithhez,
| _Melisto er Le beatles pth tbe.

jie
fF

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 14 of 26

 

 

 

UV, Lilendesfs tle pot bae the dscre fon fe

 

pur ish tWacnti tk te pte exebtese  6F Avs

 

Frist Athy ett Lights by teoste tts bb Zo

 

erother  tecclty ee ts tle thes |s of bled.

 

Lire fhe actual sv Hitt OF phy stad 6 S56Llts

 

 

Lhdle fh ‘Sah perl 0.e Lhe fpehe LES Metin

 

 

Of febAee$ ple 9 tie Phtrp OF FEMSES..

 

 

V7 Fhe Melb, L406, the Cah fyy Htbtibe 2 + LUelesces

 

thd Labtec, pre tll fofle_cttste ck thes

 

Siubstas feel wish 2k bien | thd fore atlepted
it es a pfrethed of tcholuton abh tp ettect

 

 

 

[vé ity fe cle ter _faeo_ f€ (pm pes Fiow

 

ELA 5 Lbtsec ts 2 5 Cat hST. the po the eLachihs ay

 

fhjubctlons that bso be Simpeted (4 Lit. 56s ps

 

pene Lae re L

 

 

C45, Ze Contacteal tg+ee pacat__beticee the MbaCO,
_ Gun fo ted Are dees ret shield the AbD

 

/
toe Lebilits chee to the tect thet fhe

 

 

Mab tes Frr_el authorihy x OLAe c tipster

 

Of __clth 5 Lt thd the bata tnnendidioh bh
the cles: LCt hah Cs narc tee 15 pat tibtss oh

 

 

Lhe  A#26L

 

 

V5, boeviele nt8_ Where Sex Otte bilers te fecteh /

 

stabbed J cLippled thA Lor tilled f- the Sele -

 

 

 

 

 

af ff
1
1 Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 15 of 26

 

Plt pes. ok pferr_stalis__05 6. sex ot ferdew fr
; ————> Mele 0160S Mikel $.gShe te LS. Leth pecl Stree
Ohh frei table; faweltry the _MleCpe be PG RS
oe — deliteretely _padchitlereht po these. botetee
—___ehecities es pctitlly, wher Sex OF fe bhebsy
 sech_as Mein ttt, tile. lewerii ls bg achsh foeclifees
oe —pegacdless LF tHE tir bG the Stile ae pecvate

eh tity. a

 

~ SE Lr thtotlattioh ord Lebe#y th pest _CL8E5 Sx
- = ottenders. tho tre fe foie bf OCP, ehh ee
ts predor heh Wy a x oftender. oft EL EPs
tt Stbeh hp titrate y er Ther thes Se sre gate oo

: 1 __ flenselves Srp besfireteve. AE USth 5 Once fer
fe te mathder ot phe fhmrttes. Sth a

the tate eLE) C40 bite Qa decade cpr deciles et
_at 424 tne ot_choese - be. heise in fhe
tL porcel popula oA Where Lhe fer bab li lg OF

 

asnul tr—thA PAY orcel— TAJUECES the etl es

|
| } |
} | | |
| }
| | | | 1
i | | |
; | } | |
, | | | }
eff et

SATE eel esteblshecl thet He ex plie ct ahd
i Andale, Cibsenge. ot the Shakes faws or

ry
i |

+ policces Cahn cree fe 0. olne_ peole s= i

| Ne bees t brder Lhe Petrteer th Mpchdh mer,

822 fer Aexstte Gnechops Le petted 4 _elessé kice Pop
|

fe | peletles. . cb. VEE. explacét thd tills, Loh $e 6G sl aa

|
}

YS -
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 16 of 26

 

 

 

thet _treafes 6. dec _piacess_libelty ¢btttest th a

 

cless< Fics tion Committee tretatnmebdhe hen le

 

class fica: ber SU periisar nh Sethebits PCpHeseh twee

 

_ Sergetss fan cae 5 JAL$ bash ethers teill be fate

jot __& teerstér SppeteS cha tre success Fay

 

pln gt tari Lb COL CELELE ther kth s fragt ly

 

sooceecccsenonnlltl MEE, A fo_ ohe Level 6 _typypeel fp thichA |

 

Minti F¥ _eypealee( the belo tamer tion pb Sepeta te

 

St th raewm ler fo terres lech ti kl 5 eppeel he

Wiper Ci fyi el § Ob olens chs the bela prance lahat, \\

 

the —Mb2CD bith s, final at thaed tg arc feral,
che prcce.5 bi ber ty ta terest th 0 tlessé#ec-

 

 

ahok system thet Shall be vseck fo bruccle

 

hat. tes ip fo g4aups_— fiat tecbce +h. e probe bi ity

OK essqults tack obst-bepte't e fekstew, sd

SB Letendanfs. Mathinet_) Milistot hel Lobtidlo'

 

tla fed Sip ti fh 6 Awe pre te cS Ae hy Liteests jo

 

 

 

__ a j SUpLh +f ___________—.

SY He chess ticetioh conmftee conducted —

a Aere to ies Comprised _ OF Ablesco, a Classe Frce-

a a hen supervisor, ahd. Libpaday wha SS fetther \\

seeeusensmasseatasceomsoue a Secures Fy FE ple SCL HVE PGK SCLS Cerf ||

OK fove, ee

SS felesto tpl Liebtides picle po etfor ts fo \\|

 

ee COPSiolEr fhe hk Methtot ht rs resilarle and |

 
 

Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 17 of 26

 

 

succes= Ally pestice patel th Cattecheve
think ps flap lhe 2 “

 

 

 

 

 

St Leterdiapt Llirthipe2 pis Gfpech tel  Welasce
as the pnsthitationel classi #ica fron apypeck

 

otfrer eth _thovsh  Mdlasto wes one oF _____

 

the two whe _tecatarnencded 0 ttarsfer.

 

 

 

SZ When a tight oan appeal (5 _0tlisded
under__#he Yh Apendmest general Ane

 

 

Prece 6S__folihcl ples tt loh te face and ap -

athal  decistopleblt0[r.

 

 

 

SS. Lac nt tlk Fis Hbe_ feo le SS Lo be. +45

 

tatetest fer 4eing elas’ Fred sh to A

 

cex_athender group fer _ ACS Sate ry Crh
wcltire 50 the probe bilet, 1 Of asserlts

 

 

Csothst fim fix Bis Se x OF AdAeL

 

—stetes rg—_severelG—realicced. : OO

 

S7. Ljpat LP bitabttape th elec ky the AU2CL2

 

 

hits intentiohells thd well Falla over lee keel

 

Zhe County S. ; Lares chil Shdiucd uel clelendin ts.
vide tive. éehavior ahd Cov _pabtred preted A

 

 

coverihs up Heese. constittetrapéil leclathh ons

When piece _blvere OF _fhaese__ssswes.

 

 

 

 

 

-/77.
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 18 of 26

 

OO Fhe (0. 0 Cala p yp LHC anal L# Chl fred

 

 

fue Lie bach ted. L. frleey the 0 CUS tol

 

thet bas cabsed  phetr Stat h embers thek

 

subordinate otticers. fo lbeli eur S$ Hho F pee SSWL-

 

th 5 sex otlerders of phecr Sttett bret. welt ~
ares. pot const tihohs Ms Purdated thd

 

 

Z ts eptoble L2Cht oy ‘5 Of? a C4A5€ by =- PCESEC.
ADaesis ae pelid Ag ah th Le tite te. CRANES: xb

 

CXC LALE “Are cls bi fotit.L LL (rgb LS. of fat tbit

 

ike. eftherBe. tice trae phe bish ot tra

 

 

 

 

Lor potve{- peysccal thy LLL e8 thd tLlets  OFMCCIS

 

 

Ghd ste ff pre bows L atptres£ils Ch pha

 

/
CLOUS 4, ticle te these _tornstetutiis nit tes ZL. LLP mo oF

 

— gke reise Lhetr COP ELC [Wtt8/2 i LLG ‘eh ze apt

 

file Filey Le. Lecast- teeta 2 She a

 

beccIcbies Yo. ehdube plo based Se. pegahoh

f
teh Ze a 06 fr a Pastle. eblilotwach f-

 

 

—___esxpetien CL fraltts ‘ple folprs JF G tose bi the

te foliththlet oF dies AME,

 

 

 

OA As petalbiahrs. tactic by detendants

 

Z 2
svbstepti ated tar the fect thidt Ll ptt ALE

 

tiled t.. ted. vettety of sofoyteil catiylarats

 

 

esd aT -_ Mestihe 2 thA Othe OCLL- S72 OL
fre fa bths. btu OF Fe CCS. Act tre of pebalascel

 

Lotttest thc  thit these ltola hors tbe ‘be oy

 

 

 

tetitice pep oF policle S tack  Clesty pes

 

 

 
 

Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 19 of 26

|}
| |

; — 62. Oh uly My 2065 Llethtt? tiled th thtorenl
nplech tag acest Lattine2 kr ondeLs hs. ee
_ his. ottrcers. te. Gortisea te symestes
a th thens thd towels hit ave —Athgens
ee 0h phe sects of reHes.  Wtl kiifherA

i |
c

seep fea Lith. b4e6. thet bbe. lesS thih Gg
ol heh ch 44lF of F the - proehel thd  pheF
it 5 _ biytipe2r LhA 403 3 tk icers. cet recs
fies hes ttHns feb fhe cad min
oe _areibt of stite rssucd tren brit
th thas Grd tho s#hat  Cohfet bh ng
4} thine. tes” _petiohtl pile per Po Qeh_ Thats A SFE
tt _pot jn excess 0f phe allowable Groyyf
| Per. Sta fe Prbity LL. bhtohshitehspel arph

 

= = feed

| Beth ek whith tbe smpe sips. ah_etypecel ___
hE bh SL GACTICADL Aitdlihep CA__ Llethte Lb Oo
thd thretes Gh OCP,
Sara —Ne8. Vrop. Spptotpattioh bra Lelic# The MMCO
en a —Cevrty AUC bh flartipne2 are hestrote

| these. belathohs Grd orders the frdcburcleal

 

 

_detehdends 2. Cont rhe 2 CAS EGE JA.
| Behanar thet rs the be0 5 of hes Cr placht .
thd orders Fhe geveénce. of#icers fo Le
aL hed “Grou y dispute hese. /5sve5s th there

- te Ke S poh ses 2 Map hth & fH CUEACES LA
| tder fo Cover-Up the Corstitutro ral vicla ~

Po “f 3 -
 

Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 20 of 26

 

Hops. ee 7 _

 

 

 

 

 

C ¢ Llib Li tf bus _—teeh Weld 05 __O4FLLEbS Leet
SKE ppb Mértrnez2 Crd the Cour £4 3 BEE

 

ee ——Steedl_Mibeid2 te tedleliins thet fo Cott

 

 

the a beve_teots_, fe _1ssve_tniscohelvet_tt ports

 

gtthsl Rech tetk thelr. Ltd Ph pulls
08 8 tha 64 teteh hon Chk plaiShinch? |

 

ty exere/5ihs Aes Canstityfioral 4.5 bFG

 

ee ___ bei The Fo Mees. hap Peheue the fhele tciota |

 

de Ada ats of Lie bilits thd _, toh pte tia -

 

 

 

ee _4heh thd belict , fhe. - Attala; Cath 7 > Ot Lo
thd gp Phe 2 046 Cohtthtch s. fle fabvid -

 

a ______val__detendarts , other of fie ers _ bhcl Sfeff

 

 

pembers— Het Pece _btts bh — F6ilaze_fte_ ect
MM et subject Prem fo Cévil Leb lefys

 

 

Which 4s_ebtitely bp tine,

 

 

6“ ech fadeirdtalchebenderf best Const tel -

 

 

tA _césrct biclete those tights thd feck

(opel — clu ty _fe_protect hte etet<Céul rig his

 

OWA thes tebll fet _egbills be held tab? —

thle es pte che the otdleted rhe becla hor

 

OG CoA _

 

02 fvielesto._ th lebtedls. tho btwe. Gab Sater tive

 

 

 

 
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 21 of 26

 

 

tn havin Mein ett _teerstetted. ts tho her

 

 

facclity because Oh Waly ZL, JAG, Herp pele _____
tiled th [efalercl Coptiplatht , tlthoush pi pachs

 

 

 

 

lta pti e205. the Subject of fhe Co typlic 2 Z 3

 

be _ pile pions 6# llth ttl SE. clue pl0le £5

 

 

 

 

 

[ber ty tp teredst fh Cbtid th tre “ts ot 4cs
jaune fe. FL catihs her 2D fphe ke bes. ptr taby

 

 

 

 

 

Libs Ue5e thet blasbhuees [hla ES Lat Phere —
tetotids. will Ze__fept _/h__4&__S€eore_ 4Cée hay

 

sate svitded trot thev thor leed thd _Shrpteper_________—

 

desclasibe. thd fecll fet be eutl able so sbmetes

 

 

except phe. _phtnite. tehorn Fhe het vp lat ls Lala te 5

 

ta, OC

 

 

 

 

6& Aplesto thd  Cebtivle shape thes Lb tills
Glens, ms. Ss the lat, Cotto bhcl LETC

 

 

 

be the tick dehehdante— Cansclousls _chel ee

 

 

techle 55/4 desclo seh Llatn hi ff trl ofher
_ fang tes” shrete tetoidls po Fhe Case

 

 

Latker clerks. 70 distribute fo _tharmestes

 

 

Of fra a

 

CAUSES OF ACTION

 

 

 

CoppZ ZF

 

ef fle achons of delendints Sathhe2, Cheplitr

 

 

 

 

 

- Plex
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 22 of 26

 

 

baton, Le Leon thd au etters_tidated thn ttt; ¢
Errst, Lois tren th trd the fe ole gcé us Lithd bse

 

 

 

td bhst titornelizea fersans Att Lig ATs. &

 

be tbee te pit lice Aer pel geabe tee otf

 

— bueleps th bes teeeh obs. th pat tobe

 

 

MLL ‘tacit  bachs pte Acs ethpe city the.

 

fel b/loL
”

 

Coon t ZT

 

 

 

OD Me ecthens of detesdasts Aaphnez, Mulisto

 

thd  lebpedle videted  llaphtt sist, Zi ght

 

 

Cac Foiteeh th Amehdimntht hgh tfs__w% Le fice
tom phreets ef thd Ler bttnel jebklet tel

 

 

tis acters) thiests of bbe bie tctetl phys zed

 

Lb pees Zs other Shmeaptes thd bicle bobs of
Neen hi fk sole. fies. Lobes a) SPPCLESLS.

 

 

Cath LT

 

 

U The vidlators of  Micnt tks const tn tonal

 

 

(Le kls trader the Fibst, £ighth tbh Larteer HA

 

 

Bcwtcl mebtls. to the Whcted  Stetes Consh tition ‘

 

Lita bt fk 5 datmeses, ahh the conduct of fre

 

Indiicduef dletendertswtte*_dervec Hy abel

 

 

——puecxiiaatily caused 9 the achspns. the Loe

 

[ntchons. ot adefe pdipt At1Cd, evel, tpi $

 

 

 

o.9
 

|| ;
|, Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 23 of 26

oo Mere, thith bee epcovrited, pletitec pbk tke

| *

esd hac. cer dle bberetels _ sealed ltt ff ple
“peed! foe bevle.__tr thet tebe bf. Hees heb 5, fStop,

 WhveS# $6 Aor. pec asec ple ph_phe tees. ob 6
JQ. He pohitetl hr 5-0 £ oftrcers thh  Shath Peebles

_ bhotn tt Mtl 04 Shotlel _ KAobW A MSLt fe Weta

WA He Fat Late fA (deb WF. the Ae Me repecteel a
ty astsplr hats thon 65 66hst OF ficers thre ____

 

| stkh tho wese the Sibject OE peor Dhttthi fe

Cotaple: bts. Ot puicslohalttts

Ee Tle_teiliie of of tice rs th She ¥E fo fille
wrallished policies. yp PRCEMULES. pMereCPRVES p——
—4hA hse bt bh Ste $ biel’ 5 tamales PG
ws hhs_) 3S fale elegy Ah He eb PB PAACE Se
per trent fa kes Cora placa t.

 

 

ud. he. _fieclhte fo [oper SLhCOR SEH Or M500 ple
| otfhcers. lho are bware ok thd conceal — a
} ard Jer tid cht abet Welchohns OF Cob3tt hh kgnel |

ghls of  yopne tes

le. Ze peatlice CAoh Aish tlic s eset rile CfF-t«CLS
hk class fi Cohsh  ofkcers of Shy bs crsuceasaag eae
|

f GF.
 

Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 24 of 26

 

 

 

 

fess tics 0.4lpst Shir LHS beha Ox C4E0 Sf phe

 

__ bs tutional 124 APs op ¢th fhe fh ser AGsso 7.

 

CALSEDS  ECLLOUS bhp bob _ peBil libs, cb feeb

 

omega ov olen th tbc —_prechelihs Sek fhe A

 

 

 

: _ a __ fdinks _ for ashititins CLil Clie bs,
oe - : WAL EFOKE » ple putt — pespect tilly bepeeste— Da ccreeerconemme

 

 

 

_ A Lomperscley demeses a spp _th clade hdth ts

 

se Iipctive cleeges te Sphderittal detehdeb ts

 

a bbj baehiit. beleeF ee

op but fees thal foe BPS
a L,. Dyas oO ther the tht ther. bikie t.$ bales ti fyfschta— §

er Lit ahh 6 fifa phe Pe aceite aE

 

 

ee Ota Cops ty Pie Letilrs |

 

 

 

 

 

 

 

 

/ - _ A fo Hele ae _Kebge leestd _
— hep, | ha
eee ie enep renigg mensmesoano tt SECS -

 

 

 
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 25 of 26

 

 

 

Lo, Shine Serfecel, lective Lriler peels
oF (Pret fiy thet the_dat packs 5 Tekst @ rok $$ a
Comer?

 

 

 

 

 

4a BAK

Life! foflé pl §

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00969-MV-LF Document 3 Filed 10/15/19 Page 26 of 26

ae enna tite hin es —
OF THE: RETURN ADDRESS, FOLD:AT DOTTED eis

      

 

   

 

-- a a ”
f x “acy ‘
aa 4
}
S s ‘ He: 0001956152 OCT 10 201:
SY 8 7014 2870 0001 724? 4101 : MAILED FROM ZIP CODE 88081
oo?
S 2 127093 WY! s27i4) 677
~ Pg C af ‘ag
ee JP7Y 77747 YY OO]

2 5704-170) Sf. 2 z io fb LY, V4

 

etic

‘Oy, /
Or. ~ ‘v / I-27 ) 8268
yer ly matey were P Srey “29 Pi I 7)
BBOOL-BE7205 sd A ieRapihiy Gad i fiq2? °72K0
723538 TWIIPH YS FYWYS
